Detailed Action
Claims 1-11, 13-20 and 25 are pending and examined. Claims 12 and 21-24 are cancelled.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 07 Nov, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201811318572 application as required by 37 CFR 1.55.
Claim Objections
Claim 2, 4, 8, 11, 13, 20 and 25 are objected to because of the following informalities: 
Claim 2, line 1, “one or more link groups” should read --the one or more link groups--;
Claim 4, line 1, “link topology relationships” should read --the link topology relationships--;
Claims 8 and 20, line 1, “the first feature vectors” lack antecedent basis;
Claim 11, to be consistent with claim 1, “each link” in line 3 should read --the each link--;
Claims 13 and 25, last limitation, “link topology relationships” should read --the link topology relationships--;
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11, 13-20 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Independent claims 1, 13 and 25 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for determining link topology relationships in an on-demand service area, comprising: obtaining one or more historical orders associated with the on-demand service area; determining a sequence of links with respect to each of the one or more historical orders; generating one or more link groups regarding each link of the sequence of links associated with the one or more historical orders, wherein each of the one 
The claim recites additional elements of obtaining one or more historical orders associated with the on-demand service area.  The obtaining step is recited at a high level of generality (i.e. as a general means of gathering data for use in the determining and generating steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, along or in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining step was 
Dependent claims 2-11 and 14-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-11, 13-20 and 25 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 13-16, 18-20 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achar (US20190120637, hereinafter Achar).
As to claims 1, 13 and 25, Achar teaches a method, a system and a non-transitory computer readable medium, implemented on a computing device having at least one processor and at least one non-transitory storage medium for determining link topology relationships in an on-demand service area (Achar, para 0050 teaches computer-readable storage and CPU’s, para 0048 teaches spatio-temporal dependencies between each link and its neighbors), the method comprising: 
obtaining one or more historical orders associated with the on-demand service area (Achar, para 0048 teaches collecting historical information of one or more probe vehicle position within a network of the arterial roads, i.e. historical orders associated with the on-demand service area); 
determining a sequence of links with respect to each of the one or more historical orders (Achar, para 0048 teaches the sequence of links traversed by the probe vehicle); 
generating one or more link groups regarding each link of the sequence of links associated with the one or more historical orders, wherein each of the one or more link groups includes the each link and one or more subsequent links of the each link (Achar, para 0048 teaches neighborhood structure for each link within the arterial roads, i.e. link group including the link and neighboring links; para 0009 teaches neighborhood structure for the link includes all its downstream and upstream links); 
determining link topology relationships based on the one or more link groups (Achar, para 0048 teaches spatio-temporal dependencies between each link; para 0033 teaches a directed edge in the group from an upstream link to a downstream neighbor).
As to claims 2 and 14, Achar teaches the method of claim 1 and the system of claim 13, wherein generating one or more link groups regarding each link of the sequence of links associated with the one or more historical orders includes: 
obtaining one or more sub-sequences of links associated with the one or more historical orders by scanning the sequence of links with a preset window (Achar, para 0024 teaches collecting information of neighborhood structure for each link of the arterial roads, i.e. scanning the sequence of links); and 
for each of the one or more sub-sequences of links, 
selecting a link from the sub-sequence of links to obtain a selected link (Achar, para 0024 teaches collecting information of neighborhood structure for each link of the arterial roads, i.e. the each link is a selected link); and 
generating one or more selected link groups based on the selected link, wherein the one or more selected link groups include the selected link and one or more subsequent links of the selected link in the sub-sequence of links (Achar, para 0024 teaches collecting information of neighborhood structure for each link of the arterial roads, i.e. link group with the selected link and the neighborhood links, also see para 0027).
As to claims 3 and 15, Achar teaches the method of claim 1 and the system of claim 13, wherein determining the sequence of links with respect to each of the one or more historical orders includes: 
obtaining a historical route from a starting point to an ending location with respect to each of the one or more historical orders (Achar, para 0027 teaches the collected historical information of the trajectories of the one or more probe vehicle traversed, i.e. a route with starting point to ending point; para 0028 teaches the travel time measurement from the kth vehicle at time epoch t, yt,k is specified by the set of links traversed Lt(k) and the position of the start and end coordinates on the first and last links); 
obtaining a road network associated with the on-demand service area (Achar, para 0027 teaches the trajectories within the network of the arterial roads); and 
determining the sequence of links based on the road network and the historical route (Achar, para 0027 teaches capturing spatio-temporal dependencies of each link and collecting information of neighborhood structure of each link, i.e. determining the sequence of links).
As to claims 4 and 16, Achar teaches the method of claim 1 and the system of claim 13, wherein determining link topology relationships based on the one or more link groups includes: 
obtaining a topology relationship determination model (Achar, para 0027 teaches the data driven probabilistic model is a DBN; also see para 0028-0029); and 
determining the link topology relationships by inputting the one or more link groups regarding the each link of the sequence of links into the topology relationship determination model (Achar, para 0038-0042 teaches inputting the subpath to the model and outputting tempo-spatial relations of the links).
As to claims 6 and 18, Achar teaches the method of claim 1 and the system of claim 13, further including: 
determining a first feature vector for each link of the sequence of links associated with the one or more historical orders based on the one or more link groups (Achar, para 0039-0040 teaches the two 2l length vectors and a sub-path L=[i1, i2, …il] which is a row vector; para 0041 further teaches mean travel time across any prefix length L, and each of the travel time for each link of the sequence forms a row vector). 
As to claims 7 and 19, Achar teaches the method of claim 6 and the system of claim 18, wherein determining the first feature vector for each link of the sequence of links associated with the one or more historical orders based on the one or more link groups includes: 
determining a second feature vector for each link of the sequence of links associated with the one or more historical orders (Achar, para 0039 teaches the mean vector of all the components of the Gaussian mixture distribution modelling the travel time across the subpath L, i.e. second feature vector); and 
determining, based on the one or more link groups, the first feature vector for each link of the sequence of links associated with the one or more historical orders by performing a dimension reduction on the second feature vector (Achar, para 0041 teaches mean travel time across any prefix length L will be PTlMl, i.e. a dimension reduction).
As to claims 8 and 20, Achar teaches the method of claim 6 and the system of claim 13, wherein the first feature vectors reflect the link topology relationships (Achar, para 0041 teaches mean travel time across any prefix length L which reflects tempo-spatial relationship between links).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Achar, in view of Liu (“Road2vec measuring traffic interaction in urban road system from massive travel routes”, hereinafter Liu).
As to claims 5 and 17, Achar teaches the method of claim 4 and the system of claim 16. 
Achar does not teach wherein the topology relationship determination model includes a node2vec model or a word2vec model.
However, in the same field of endeavor, Liu teaches the topology relationship determination model includes a node2vec model or a word2vec model (Liu, page 5, section 2.2.2 teaches training road segment vector using the Word2Vec model; section 2.2.3 teaches calculating similarities among road segment vectors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and system taught by Achar to include the topology relationship determination model including a node2vec model or a word2vec model as taught by Liu to gain insight into the spatio-temporal relationships among urban roads in transportation so as to improve the performance of traffic-related applications (Liu, page 12, Conclusions).
As to claim 9, Achar teaches the method of claim 8. 
Liu teaches determining a similarity between the first feature vector of a first link in the sequence of links associated with the one or more historical orders and the first feature vector of a second link in the sequence of links associated with the one or more historical orders (Liu, page 1, abstract, “the traffic interaction between any pair of roads is measured by the cosine similarity of their vectors; page 5, section 2.2.3 teaches calculating similarities among road segment vectors); 
determining the link topology relationship between the first link and the second link based on the similarity (Liu, page 5, section 2.2.3 teaches higher similarities indicate stronger traffic interactions; page 9, (3) teaches similarity between neighboring roads decreasing with increase in topological order).

As to claim 10, Achar in view of Liu teaches the method of claim 9. 
Liu further teaches determining whether the similarity is greater than a threshold (Liu, page 6, first paragraph teaches similarities ranging from -1 to 1 and similarity value equals 1 means road conditions are exactly the same); and 
in response to a determination that the similarity is greater than the threshold, generating a combined link by merging the first link and the second link (Liu page 6, first paragraph teaches when similarity value is 1, the two road segments are in the same condition, i.e. combining the two road segments does not change result of the analysis).
As to claim 11, Achar teaches the method of claim 1.
Liu teaches wherein the link topology relationships include a probability value indicating a likelihood of each of the one or more subsequent links being downstream of each link of the sequence of links associated with the one or more historical orders (Liu, page 4, lines 3-14, including equations (1) and (2) teaches a probability related to each word and the probability of correctly predicting the next word; page 4, section 2.2.1 teaches analogous relationships among routes and documents and word vector can be used to process routes, predicting a word in a document with a probabilities is equivalent to predicting a downstream link in a road. Further, equations (1) and (2) are the same set of equations as equations (1) and (2) in para 0067 of the specification, where the likelihood of a link being downstream to a link being discussed).
See claim 5 above for rationale supporting obviousness, motivation and reasons to combine.
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        

/YUEN WONG/Primary Examiner, Art Unit 3667